Pierce, J.
This is a bill in equity brought to compel the reinstatement of the plaintiff as a member of the Boston Carmen’s Union from which he is alleged to have been unlawfully suspended. By an interlocutory decree the exceptions to the master’s report were overruled, except certain of the plaintiff’s exceptions which were sustained; as so modified the report was confirmed. No appeal was taken by either party from the interlocutory decree and the case is before this court on the appeal of the defendants from the final decree.
The master found, in substance, that the Amalgamated Association of Street and Electric Railway Employees of America, hereinafter called the amalgamated, and the Boston Carmen’s Union, division 589 of the amalgamated, hereinafter called the local, are voluntary associations, and *534are represented in this litigation by the defendants. The amalgamated is the parent body and includes the local. One cannot belong to a local without belonging also to the amalgamated but one may be a member of the amalgamated without belonging for the time to any local. The amalgamated is governed by a written constitution and general laws to which the local is subject, and the local has its own written by-laws. It is not in dispute that membership in said amalgamated and in the local is of value to any person who belongs to said organization by reason of the rights which members of the local have to death, disability, sick, old age, strike and walk-out benefits, all of which are denied and lost to a member who has been expelled or suspended from membership in said amalgamated and in the local. The local was organized in 1912, and the plaintiff joined this association “ some time afterward and took certain obligations.” He held the important office of business agent for three terms — 1920, 1921, 1922. He was defeated for reelection to that office and proved a bad loser. He did not in good faith return to the ranks and do his best for the local and for the officers who were guiding the local. He was largely responsible for intemperate and bitter language at meetings of the local. He attended its meetings in a belligerent spirit and criticized the officers repeatedly and continuously. There was turmoil and altercation at meetings which were brought about largely by his attitude and disposition. Business progress at meetings had been seriously interfered with. While these conditions at meetings were extremely annoying to the local officers, no charges against the plaintiff were ever made officially and his conduct at meetings was never taken up officially.
At a meeting held on June 12, 1924, at which the defendant Reardon, in his official capacity as a member of the general executive board of the parent body, was present at the request of the local, the plaintiff acted in a “ belligerent manner and made a vituperative attack upon the committee generally and also a personal one. *535in which he seriously reflected upon the integrity of the defendant, John H. Reardon.”
In consequence of the plaintiff’s utterances the defendant Reardon withdrew from further assistance to the local and made a report to that effect to the international president. Thereafter the international president, “ W. D. Mahon,” wrote the local president a letter dated June 17, 1924, in which he said: “. . . I want to point out to you that it is the duty of a Local Division through its officers, Executive Committee and membership to protect an International Officer against the insults and slander and abuse of any individuals or set of individuals that set themselves up to abuse, slander and vilify Officers and members and in this case it is the duty of your Division to take this matter up and properly deal with those who are guilty of the slander and abuse and to deal with them as the laws of the Organization require. Therefore, I again advise you that I have fully enforced the position of Executive Board Member J. H. Reardon, and no other officer will be sent to your Division until the proper apologies are made, to Brother Reardon, and when the apologies are made Brother Reardon will return there and assist your Division in every way he can — if the presence of an International Representative is required.”
Subsequently to receiving this letter, at a special meeting of the local executive board in Boston, the defendant Charles H. Clark explained that the board was called in session to take action upon a communication received from the international president in reference to what had taken place at the meeting of the division on June 12. After discussion the board made the following recommendation: “Your Executive Board recommends that this- Division go on record as repudiating the accusations, abuse and insults made against the International Association, General Executive Board Member Reardon, officers and members of the Agreement Committee, by Brother William Walsh at the last regular meeting of the Division, and that the International President be requested to assign an Inter*536national Officer immediately to continue the adjustment of the new agreement.” On June 23, 1924, at a special meeting called for the purpose of acting on the communication from the international president, it was voted to concur in this recommendation of the executive board.
At a meeting of the local on July 10, 1924, which was addressed by the international president on the subject of the plaintiff’s conduct at the meeting of June 12, the plaintiff also addressed the members and declared “ that the International President was surrounded by Judases and also criticized the committee and the defendant Reardon.”
The international president called a meeting of the general executive board of the amalgamated at Detroit, Michigan, to meet August 4, 1924. At this meeting the international president and the defendant Reardon narrated to the board the various things which each had heard the plaintiff say at the several meetings hereinbefore referred to. At an adjournment of this meeting, on August .7, 1924, it was declared to be “ the sense of the Board, and the Board was so convinced, that the said Wm. Walsh is guilty of violation of his obligation to Div. No. 589, and the Amalgamated Association, which obligation is taken by applicants to membership in the Association,” and it was further voted that “it is the sense of this Board that the Division Association in its meeting and in the conduct of its affairs should be relieved of such obstructive and deterrant intrusions, and that, said member Wm. Walsh shall stand suspended from membership of the Amalgamated Association of Street and Electric Railway Employees of America, and/or Div. No. 589, of said Association, until such time as he may retract his alleged wrongdoings in writing to this General Executive Board, or supply evidence contradictory to the sustaining of the evidence at present before the Board, in which event further hearings and deliberations will be given to the case by this Board, or by the proper authorities of the Association, and it is so ruled and directed by this General Execu*537tive Board, and the Secretary is instructed to forthwith notify the International President and Div. No. 589, of the A. A. of S. and E. R. E. of A., with instructions to said Div. No. 589, to at once comply with this decision of the General Executive Board in the case, and to so notify said Wm. Walsh that he is so suspended from Membership in this Association. Further, that a copy of this decision be forwarded by the Secretary to the said Wm. Walsh that he may be further properly notified of this action of this Board.”
The report of the master shows that copies of the full decision of the executive board were sent to and received by the local president, and by William Walsh, and that on August 11 or 12 the plaintiff further received the following letter from the defendant Michael J. Walsh, recording secretary of the local: “In accordance with instructions contained in a communication received from the Secretary of the General Executive Board of the Amalgamated Association of Street and Electric Railway Employees of America, a copy of which has been forwarded to you, you are hereby notified that you stand suspended from membership in the Amalgamated Association of Street and Electric Railways Employees of America, and Division 589 thereof, until such time as you may retract your alleged wrongdoing in writing to the General Executive Board, or supply evidence contradictory to the sustaining of the evidence at present before the Board, in which event further hearings and deliberations will be given to the case by the proper authorities of the Association.”
It further appears that on August 23, 1924, the international president wrote a letter to the financial secretary of the local directing him “ to suspend . . . Walsh’s card and to collect no further dues or assessments from him until further instructed by the General Executive Board.” The financial “ Secretary-Treasurer ” on September 11, 1924, refused to receive from William Walsh dues for the month of September, 1924, and returned the money order for them to Walsh.
*538The master finds that the plaintiff took no appeal from the decision ordering his conditional suspension to the convention of the amalgamated which was held in Montreal in September, 1925, pursuant to the general laws of the association; that the plaintiff was not suspended from his membership in the local by any act of the local itself, except in so far as notice to the plaintiff by the secretary and treasurer of the local, read and approved at a meeting of the local, may be considered a suspension. The master further finds that no charges in writing were preferred against the plaintiff by the local; that there was no vote of the local suspending the plaintiff from his membership therein except so far as notice above referred to may be considered a vote suspending him; that the plaintiff was not notified that any charges against him were to be or were being considered by the general executive board (amalgamated) except so far as posting in car barns of the letter of the international’s president to Clark may be considered a notice; that no minutes or records of any action of the local or of the local executive board concerning the suspension by the local of the plaintiff were made or kept, except so far as notice mentioned may be so considered; that there was no decision of the local against the plaintiff; that there were no records of the local such as are mentioned in § 72 of the constitution of the amalgamated and no minutes of meetings at which charges against the plaintiff were discussed.or acted upon .in accordance with said section; that no question affecting the suspension of the plaintiff was ever submitted to the general executive board in legal form by the plaintiff or by his division; that no proceedings were had in conformity with § 70 of the constitution and the general laws and no proceedings thereunder were authorized by the local; that no proceedings were had under § 47 of the written by-laws of the local in relation to the circulation of false and slanderous stories to the injury of any officer or member of it.
Under the constitution and the general laws of the *539amalgamated and under the by-laws of the local, both of which are before this court, and upon the facts found and reported by the master, which are taken to be true, it is plain the general executive board of the amalgamated had no authority under its constitution and general by-laws to consider complaints against the plaintiff “ based upon the charges of slanderous and willful traducing and alleged willful aspersions of the officers and Agreement Committee of Div. No. 589, of the A. A. of S. and E. R. E. of A., and the International Officer associated therewith, through insinuated, false conduct and injurious statements designed to tarnish the reputation and calumniate, malign and vilify said officers and Agreement Committee of Div. No. 589, with a design to influence the members in opposition to the regular procedure of said officers and Committee in the performance of their duties, and to dissuade from them the support and concurrence of the membership in the way of creating a lack , of associate confidence in the conduct of the officers of the Division Association.” Nor if it had such jurisdiction could it lawfully exercise it without notice to the plaintiff and an opportunity given him to be fully heard upon the charges preferred against him at a proper place and at a reasonably convenient time. It is manifest that under said constitution ■ and general laws the general executive board of the amalgamated has no general jurisdiction as a trial board, and that it is given under § 72 of its constitution appellate jurisdiction to hear appeals only from a member or members of a local division “feeling that they have been unfairly dealt with by the ” local division. The by-laws of the local, § 46, read: “ If any member of this Division shall be found guilty of conduct contrary to the Constitution and By-Laws of the International Association or this Division," or in violation of its principles as set forth in its obligations, or shall be found guilty of any dishonest or immoral act or practice injurious to himself, his family or to society by which this Division may be scandalized, he shall be fined, suspended or expelled.” Section 47 pro*540vides: “No member shall circulate false or slanderous stories to the injury of any officer or member of this Division in any way, and it shall be the duty of any member who hears any one or learns of slanderous stories being circulated regarding members or officers to report same to either the officers or the Division in regular meeting assembled. And where members are reported for circulating such false and slanderous stories they shall be brought before the regular meeting of the Division to answer upon the same. And if the parties circulating or telling these stories cannot give satisfactory proof as to where they learned or received them, they shall themselves be deemed guilty of creating or circulating these stories and they shall be expelled from this Division.” It follows that the act of the general executive board in suspending the plaintiff from membership was unauthorized, void and of no effect. The plaintiff had no right of appeal to the convention held in Montreal in September, 1925, because such a right under § 72 of the constitution was given to an aggrieved member or members of a local division after the local division “has given its final decision in the case or cases” and because an “appeal must be made within three months after the . . . [local division] has passed upon the case. Otherwise it shall not be entertained or considered by the International Officer.”

Decree affirmed with costs.